Case 4:20-cr-00037-ALM-CAN Document 32-1 Filed 05/14/20 Page 1 of 1 PageID #: 71



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

   UNITED STATES OF AMERICA                    §
                                               §
   v.                                          § Criminal No. 4:20-cr-37
                                               §
   CRAIG BEASON                                §


        ORDER GRANTING MOTION TO WITHDRAW MOTION FOR CONTINUANCE
   Came on to be considered the Defendant’s MOTION TO WITHDRAW MOTION FOR

 CONTINUANCE. Upon consideration of the motion, is hereby GRANTED.
